DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). However the certified copy has been filed in parent Application No CN201910031489.1 filed on 01/14/2019 and PCT/CN2019/106192 filed on 09/17/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 and 06/17/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 the closest prior art of record Moog (US 4696371) (hereinafter Moog), Chen (CN-2839365-Y) (hereinafter Chen) and Zhang (CN-108842609-A) (hereinafter Zhang) teaches following:
Moog teaches a bridge bottom inspection apparatus which is movable along the bridge ([Abstract]).
Moog further teaches – “The bridge bottom inspection apparatus according to FIGS. 1 to 7 employs a three-axle truck 1 as a combined operating chassis and transport chassis. Its chassis 2 carries a turntable 3, the axis of rotation of which is designated 4. 
The sliding stage 7 consists of four rigidly mutually connected support arms 10, the gripping hooks 11 (FIG. 5) of which engage into corresponding hook eyes 12 on the lift tower 6. On the other side the sliding stage 7 is guided movably by means of rollers 13 in two I-profile rails 14 of the guide tower 8. The drive unit is formed by a hydraulic telescopic cylinder 15 attached to the guide tower externally. A transport stay, not shown, which is removed in the operating state, braces the lift tower 6 relative to the guide tower 8 on the truck 1. (COL 5, line 1-25, Fig 3-5).”
However Moog does not teach -two foldable arm assembly, multiple slewing (i.e. turning) mechanism, and the exact structure as claimed in claim 1. 

Chen teaches – “The purpose of this utility model is achieved in that this equipment is made of slewing equipment, upright arm device, telescopic boom device, lift arm and working platform, slewing equipment is connected with the upright arm device, the upright arm device is connected with telescopic boom device by four connecting rods, and telescopic boom device is connected with working platform by lift arm.
Slewing equipment is made of first revolution, second revolution and principal arm, first revolution is connected with car body, a first rotating side is connected with balancing weight, second revolution is connected with the upright arm device, between first revolution and second (Page 2, line 13-20).
Chen further teaches – “Embodiment 1:1, first revolution; 2, principal arm; 3, second revolution; 4, upright arm; 5, vertical basic arm; 6, vertical telescopic arm; 7, vertical basic arm II; 8, telescopic arm; 9, first telescopic arm; 10, second telescopic arm; 11, lift arm; 12 working platforms; 13, vertical hydraulic oil cylinder I; 14, vertical hydraulic oil cylinder II; 15, balancing weight.”
However Chen does not teach – Multiple slewing mechanism, three telescopic section, two foldable arms, and exact structure as claimed in claim 1.

Zhang teaches – “In order to solve the problems existing in background technology, the present invention is to adopt the following technical scheme that : It includes trolley 1, turns Disk 2, telescoping mechanism 3,1 top of trolley are equipped with turntable 2, telescoping mechanism 3 are equipped on turntable 2, it also includes the rotation of the one or three axis Turn platform 4, detection device 5, the two or three axis rotating platform 6, labelling apparatus 7, telescopic rod 8, the one or three axis rotating platform 4 is mounted on 3 end of telescoping mechanism, detection device 5 is equipped on the one or three axis rotating platform 4, and one end of telescopic rod 8 and telescoping
mechanism 3 connect It connects, the end of telescopic rod 8 is equipped with the two or three axis rotating platform 6, is equipped with labelling apparatus 7 on the two or three axis rotating platform 6. (Page 2, line 15-24).”
Zhang further teaches – Two foldable arm as shown in figure 1 by 8 and 4 and monitoring device at their ends.
However Zhang’s foldable arms do not matches exactly as claimed invention. In Zhang the arms are connected to a single movable rod 3 or the rod is branched out to two arms.
Zhang does not teach exact structure of the claimed invention. 
Furthermore there is no proper motivation to combine Zhang with Chen and Moog to teach the claimed invention as a whole.

    PNG
    media_image1.png
    812
    1281
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    721
    637
    media_image2.png
    Greyscale

Prior art – Chen                                                              Prior art – Moog.


    PNG
    media_image3.png
    719
    940
    media_image3.png
    Greyscale

Prior art - Zhang

Prior art alone or in combination does not teach exact detail structure of claim 1 as claimed in the application.
Thus claim 1 is allowed.
Dependent claims 2-9 also distinguish over the prior art for at least the same reason as claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Ma et al. (CN 109837834 A) - Teaches arch type detecting arm for bridge detection.
Yan et al. (CN 105568851 A) – Teaches telescopic boom to inspect bridge.
Moog 31(US 5253731) – Teaches a bridge under view device with a single turntable.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA  SULTANA
Examiner
Art Unit 2862




/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865